 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11 UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-210 GEB
12                                Plaintiff,          UNITED STATES’ MOTION TO DISMISS
                                                      INDICTMENT AS TO DEFENDANT JAGDISH
13                          v.                        SINGH AND [PROPOSED] ORDER
14 JAGDISH SINGH,

15                                Defendant.

16

17         The United States of America, through its attorney of record, Assistant U.S. Attorney Rosanne L.

18 Rust, hereby moves for an order dismissing the Indictment against defendant Jagdish SINGH in Case

19 No. 2:17-CR-210 GEB pursuant to Federal Rule of Criminal Procedure 48(a).

20         The United States brings this motion in the interests of justice because Mr. SINGH died from

21 severe health issues on May 24, 2019. Accordingly, the United States respectfully moves to dismiss the

22 Indictment against Mr. SINGH in Case No. 2:17-CR-210 GEB in the interests of justice pursuant to

23 Rule 48(a).

24                                                  McGREGOR W. SCOTT
                                                    United States Attorney
25

26   Dated: July 15, 2019                           /s/ Rosanne Rust ________________
                                                    ROSANNE L. RUST
27                                                  Assistant United States Attorney

28

                                                      1
30
 1                                                     ORDER
 2         For the reasons set forth in the motion to dismiss the Indictment filed by the United States, IT IS
 3 HEREBY ORDERED that the Indictment in Case No. 2:17-CR-210 GEB against defendant JAGDISH

 4 SINGH is hereby DISMISSED with respect to only JAGDISH SINGH pursuant to Federal Rule of

 5 Criminal Procedure 48(a) without prejudice.

 6

 7         Dated: July 18, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30
